                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


TIMOTHY J. CUNNINGHAM, SR.,                      )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 17-CV-126-SMY-RJD
                                                 )
C/O JENKINS, et al.,                             )
                                                 )
                       Defendants.               )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Reona J. Daly (Doc. 47), recommending the denial of Defendants' Motion to

Dismiss as a Sanction for Failure to Disclose Litigation History (Doc. 45). No objections have

been filed to the Report. See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b)(2); SDIL-LR 73.1(b).

For the following reasons, Judge Daly’s Report and Recommendation is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report and Recommendation. See Thomas v.

Arn, 474 U.S. 140 (1985). Instead, the Court reviews the R&R for clear error. Johnson v. Zema

Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff's

failure to disclose his litigation history was not in bad faith and that Defendants have not been

prejudiced by Plaintiff's omission. The Court finds no clear error in Judge Daly’s findings,

                                           Page 1 of 2
analysis or conclusions, and adopts her Report and Recommendation in its entirety.

Accordingly, Defendants' Motion to Dismiss (Doc. 45) is DENIED.

      IT IS SO ORDERED.

      DATED: November 5, 2018
                                                 s/ Staci M. Yandle
                                                 STACI M. YANDLE
                                                 United States District Judge




                                        Page 2 of 2
